Case 4:17-cr-00729 Document 33 Filed on 06/17/19 in TXSD Page 1 of 2

United States Courts
Southern District af Texas

UNITED STATES DISTRICT COURT FILED
ToS NIT 28
UNITED STATES OF AMERICA § David J. Bradley, Clerk of Cour
vs. ; CRIMINAL NO. 17-729
XAVIER RENALDO HAYWOOD :
CRIMINAL INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES THAT:
COUNT ONE
(Coercion and Enticement)

On or about October I, 2016, through January 17, 2017, within the Southern District

of Texas and elsewhere,
XAVIER REYNALDO HAYWOOD,

defendant herein, by use of the United States mail and by means of a facility of interstate and foreign
commerce, did knowingly and intentionally persuade, induce, entice, and coerce a person whom
defendant believed had not attained the age of 18 years, to engage in sexual activity for which a
person can be charged with a criminal offense under the laws of the State of Texas, that is, the crime
of Online Solicitation of a Minor, in violation of Texas Penal Code 33.021 and the crime of Sexual
Assault of a Child, in violation of Texas Penal Code 22.011.

In violation of Title 18, United States Code, Section 2422(b).
Case 4:17-cr-00729 Document 33 Filed on 06/17/19 in TXSD Page 2 of 2

NOTICE OF FORFEITURE
18 U.S.C. § 2253(a)

Pursuant to Title 18, United States Code, Section 2253(a)(2) and (a)(3), the United States gives
the defendant notice that in the event of conviction for the offenses charged in Count One of the
Information, the United States will seek to forfeit all property, real and personal, constituting or
traceable to gross profits or other proceeds obtained from the offenses charged in Count One; and all
property, real and personal, used or intended to be used to commit or to promote the commission of
the offenses charged in Count One, or any property traceable to such property, including, but not

limited to, the following:

LG cell phone, model LS675, S/N 602CYGW086371.

RYAN K. PATRICK
United States Attorney | D9

Lp

    
    
 

err L. Zack
Assistant United States
713-567-9374
